                           45D10-2004-PL-000255                                        Filed: 4/9/2020 11:35 AM
                                                                                                           Clerk
USDC IN/ND case 2:20-cv-00192-PPS-JPK          document
                          Lake Superior Court, Civil Division 6 3 filed 04/09/20 page 1 ofLake
                                                                                            4 County, Indiana
USDC IN/ND case 2:20-cv-00192-PPS-JPK document 3 filed 04/09/20 page 2 of 4
USDC IN/ND case 2:20-cv-00192-PPS-JPK document 3 filed 04/09/20 page 3 of 4
USDC IN/ND case 2:20-cv-00192-PPS-JPK document 3 filed 04/09/20 page 4 of 4
